UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1248


NADIA MARGARITA MARTINEZ-SAENZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 20, 2018                                  Decided: September 14, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nadia Margarita Martinez-Saenz, Petitioner Pro Se. Sara J. Bayram, Lori B. Warlick,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nadia Margarita Martinez-Saenz, a native and citizen of Guatemala, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her motion to

reconsider. We have reviewed the administrative record and conclude that the Board did

not abuse its discretion in denying the motion on the ground that Martinez-Saenz failed to

specify an error of fact or law in the Board’s prior decision. See 8 C.F.R. § 1003.2(b)(1)

(2018). We therefore deny the petition for review for the reasons stated by the Board. See

In re Martinez-Saenz (B.I.A. Feb. 8, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2